Title: To John Adams from David Sewall, 10 November 1815
From: Sewall, David
To: Adams, John


				
					Dear Sir
					York 10th. Novr. 1815.
				
				I was much gratified with the reception of yours of Novr. 4th. Current And if it were in my power to communicate the Strength of Nerve, Which by the indulgence of Providence I am permitted to enjoy, It would spedily and with great pleasure be afforded.—I now & then peruse the last Chapr. of Ecclesiastes—which is supposed, a description of Persons in advanced periods of life—some of Which, such as Ceasing of the Grinders, and some times, the Burthen of the Grasshopper I can experimentally apply—my loco motive, or ambulatory facultys I yet—retaine in a Comfortable degree—A Mile or two Walk from home I am yet able to perform without inconveniences.—And my Sight is tolerably good my Specks—the Same—that I have used for near 20 Years—still answer their intended purposes.—We some times Anticipate Evils, in Imagination that never happen And if We truly reallize that an unerring being unto whom the past, the present and the future, are equally apparent, Governs the World and its courses It will afford aid and Consolation under the various Occurrences of life To be prepared for War, is doubless a probably & prudent precausion, to prevents it Origin. And had the Sums been expended in increasing the Maritime strength of the Nation, Which were desired & intended, under the comencement of the Government under the Constitution—The late War, might perhaps have been avoided.—I am one of those undiscerning ones, Who never discovered the benefits resulting from the embargo or non Intercourse System—The benefits arising from the most probable and Zealous expectations of those who commenced  War had its success equalled their most sanguine desires.—But as Peace has again taken place let the misfortunes and calamitys that have been incident to be a State of War, be repaired—What I always apprehended from the Embargo & Non Intercourse System has in a considerable degree been realized.—The contaminating the Moral Sence of many of our Cytizens.—The general punctual collection of the duties, with Integrity, during the first 12 Years of the Admina. under the Constitution is unhappily diminished—It was formerly dishonorable to smuggle Goods—But that discredit and dishonourableness formerly attached to such transactions is greatly diminished. And in some Instances, I have reason to suppose Fraud & Perjury had been practiced But I am permitting my Pen to ramble Where perhaps it ought not, and will come to the Information, you desire so far forth as is in my Power to Communicate respecting “the Connection between the Sewalls, Quincys, and Hulls.”—I recollect to have seen an Original Letter dated 1720 from the ancient Chief Justice Sewall to one of his Sons on his own & his Father, He Says Emigration—containing nearly a Sheet of Paper, of Which I made a copy but have mislaid itFrom some other sources I have made a geneological Sketch of the New-England Sewalls from their Common Ancester Henry Who was a Supposed Grandson, of the mayor of Coventry. I have been more minute perhaps in the business than your Curiosity divided—But having noted the three great Stamina you may from thence or some of the ramifications Obtaine more Satisfactory knowledge—I recollect, when at College in an a pedestrian excurtion with my Chum Weld to his Fathers at Jamaica Roxbury—to have called at the House of a Sewall, in Brookline—the man of the House, who I think was said to be Henry, was absent—his lady was a sensible Woman but of What Family or Connection I know not—One Source of Information in the Pedigree inclosed was taken from a Stones in the Old burying Ground adjoining the Meeting House in Newbury Where the late Docr. Tucker officiated, and read thus.—“Mr. Henry Sewall, sent by Henry Sewall his Father in the Ship Elizabeth & Dorcas, Capt. Watt Commander, arived at Boston 1634. wintered at Ipswich, helped begin this Plantation 1635. furnishing English Servants, neat Cattle and provisions. Married Miss Jane Dummer march 25th. 1646. died may 16th. 1700 Etatis 86. his fruitfull vine being thus disjoined fell to the ground Jany. 13th. following Etatis 74 Psalm 27th. 10”“John Sewall died Augst. 8th 1699 Etatis 45. The weary are at rest”“Hannah [Sewall] the virtuous Wife of Jacob Toppan died Novr. 11th. 1669 Etatis 51”These Stones were probaly Cut & erected under the direction of Old chief Justice Sewall, as well one at Cambrige bearing a latin Inscription on the death of Thomas Sewall an under Graduate who died July 14th. 1716 E. 22.another Source, was from a publication annexed to Mr. Thomas Princes funeral Sermon in 1730 on the Death of Judge Samuel Sewall.—and from a Letter from R. Cromell protector in 1658. to the Govrs. & Compy printed in the apendix of Govr. Hutchinsons Hystory 1. Voll.—The Dummer & Sewall, had land Contiguous at Byfield being partly in Newbury and partly in Rowley—The Dummer Estate there was by the Will of Liet Gov Dummer appropriated to the Support of a grammar School, & since the revolution made an Academy of Which Samuel Moody (the Grandson of the York Minister of the same Name) was the first—and for a Series of Years the Preceptor—There is a tradition in our Family, that about the period the Sewall emigration took place to New England—a Brother of the Catholic perswasion came Over to Maryland, Whose descendant now remains there. Indeed a kinsman of mine prior to the American Revolun. upon a trading Voyage thither actually Convened, with some there of the Name of Sewall—Who made use of the same Family Arms, and from that, & some other circumstances recognized a Relationship—But lest I should injure your Eyes in perusing this Genealogical, Communication. I will add nothing further on the Subject / and Subscribe myself your old classmate / & Sincere friend
				
					David Sewall
				
				
			